Banke, Chief Judge,
concurring specially.
I do not believe the mere fact that the appellant had been convicted of burglarizing businesses which were closed for the night warranted any inference that he was the perpetrator of the offense for which he was on trial. It is, after all, unusual for a business establishment to be burglarized while it is open. Absent a showing of some significant similarity between the manner in which the previous burglaries were committed and the manner in which the present offense was committed, the only effect of the evidence in question was to suggest that the appellant, as a convicted burglar, had the criminal disposition to commit more burglaries. However, that is precisely the purpose for which evidence of prior offenses may not be used. “In this state, evidence of independent crimes is admissible if relevant to some issue on trial, but is not admissible if its only effect is to place the defendant’s bad character before the jury, which is prohibited. [Cit.]” Moore v. State, 254 Ga. 674, 676 (333 SE2d 605) (1985). Ac*685cordingly, were it not for the fact that the appellant ultimately elected to place his character in issue himself by admitting some but not all of his past criminal conduct, I would hold that the trial court erred in allowing the prior burglary convictions into evidence.
Decided October 16, 1986
Rehearing denied October 28, 1986.
Dan T. Pressley, Sr., for appellant.
Michael H. Crawford, District Attorney, Leonard Geldon, Assistant District Attorney, for appellee.